Name: Commission Regulation (EC) NoÃ 186/2009 of 9Ã March 2009 opening the buying-in of butter by a tendering procedure for the period expiring on 31Ã August 2009
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 10.3.2009 EN Official Journal of the European Union L 64/3 COMMISSION REGULATION (EC) No 186/2009 of 9 March 2009 opening the buying-in of butter by a tendering procedure for the period expiring on 31 August 2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 13(3) and Article 18(2)(d), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 181/2009 (2) closed on 6 March 2009 the intervention buying-in of butter at a fixed price open for the period 1 March to 31 August 2009 because the offers exceeded the quantity of 30 000 tonnes set out in Article 13(1)(c) of Regulation (EC) No 1234/2007. (2) In order to continue to support the butter market, a tendering procedure should be opened. (3) Article 13 of Commission Regulation (EC) No 105/2008 (3) lays down rules to be followed when the Commission decides that the buying-in is to take place under a tendering procedure. (4) In view of the special situation on the dairy market and in order that the system is more efficient, it is appropriate to increase, by way of derogation, the frequency of the tenders to twice a month. (5) In order to be able to start buying-in of butter by a tendering procedure without delay after the closure of the intervention buying-in at fixed price, this Regulation should enter into force as soon as possible. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Buying-in of butter by a tendering procedure, in excess of the limit set out in Article 13(1) of Regulation (EC) No 1234/2007, is open until 31 August 2009, under the conditions provided for in Section 3 of Chapter II of Regulation (EC) No 105/2008 and in this Regulation. Article 2 By way of derogation from Article 13(3) of Regulation (EC) No 105/2008, the time limit for the submission of tenders in response to the individual invitations to tender shall be 11.00 (Brussels time) on the first and third Tuesday of the month. However, in August it shall be 11.00 (Brussels time) on the fourth Tuesday. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 63, 7.3.2009, p. 5. (3) OJ L 32, 6.2.2008, p. 3.